Order entered January 18, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01228-CV

    CLEAN ENERGY AND CLEAN ENERGY FUELS CORPORATION, Appellants

                                                V.

                    TRILLIUM TRANSPORTATION FUELS, LLC AND
                       TRILLIUM USA COMPANY, LLC, Appellees

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-10489

                                            ORDER
       Before the Court is appellees’ January 15, 2019 unopposed motion for an extension of

time to file a brief. We GRANT the motion and extend the time to February 22, 2019. We

caution appellees that further extension requests in this accelerated appeal will be disfavored.


                                                       /s/   BILL WHITEHILL
                                                             JUSTICE